Citation Nr: 0311713	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-09 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected degenerative changes of the cervical spine, 
currently rated at 40 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from January to February 1955, 
and from December 1955 to December 1958.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In January 1998, the Board denied claims of entitlement to an 
increased disability evaluation for service-connected 
degenerative changes of the cervical spine, rated at 40 
percent, and entitlement to a total rating for compensation 
purposes based upon the veteran's individual unemployability 
due to a service-connected disability.  These prior claims 
are not before the Board at this time.  

In January 1998, the Board noted that in December 1997, the 
veteran's representative submitted a notice of disagreement 
with the effective date assigned for the increased rating 
granted by the RO in the August 1997 rating decision.  As a 
statement of the case has not yet been issued, nor had the 
veteran submitted a substantive appeal regarding this claim, 
the Board did not have jurisdiction over the issue of 
entitlement to an earlier effective date.  The matter was 
referred to the RO for appropriate action. 

The veteran appears to have refilled a claim with the RO 
seeking an increased evaluation for his service connected 
degenerative changes of the cervical spine.  In February 
2000, the RO denied this new claim.  A timely notice of 
disagreement to this new rating action was received in June 
2000.  A statement of the case addressing both the increased 
rating claim and the earlier effective date claim was issued 
by the RO in October 2001.  In his timely December 2001 
substantive appeal, the veteran stated on two occasions that 
he was not appealing for an earlier effective date.  Thus, 
this issue is not before the Board at this time.  The veteran 
did state that he was seeking an increase in benefits.  
Consequently, the issue of an increased disability evaluation 
for the service-connected degenerative changes of the 
cervical spine, currently rated at 40 percent, is now before 
the Board. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The United 
States Court of Appeals for Veterans Claims (Court) has 
emphasized that VA must also notify the claimant which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Although 
the Board has been attempting to furnish appropriate 
notification to appellants under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), this regulatory provision was recently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  It therefore appears that such notice must be 
furnished by the RO.  

Additionally, review of the record reveals that the veteran's 
cervical spine disability is currently rated as 40 percent 
disabling.  An August 1997 rating decision shows that the 
rating at that time was under the provisions of Diagnostic 
Codes 5010-5290.  Medical evidence of record appears to show 
that the veteran suffers from degenerative disc disease of 
the cervical spine, and therefore the diagnostic criteria set 
forth in Diagnostic Code 5293 must also be considered.  
During the pendency of this appeal, VA issued new regulations 
for rating disabilities under Code 5293, which became 
effective September 23, 2002.  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the need to consider the veteran's increased 
rating claim under the new rating criteria, the Board 
believes that a current VA examination to ascertain the 
severity of the disability is appropriate.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002).

2.  The veteran should be scheduled for 
special VA orthopedic/neurological 
examination(s) for the purpose of 
ascertaining the current severity of his 
service-connected degenerative changes of 
the cervical spine.  The claims file must 
be made available to the examiner(s) for 
review in connection with the 
examination(s).  All medically indicated 
special tests should be accomplished, and 
all clinical and special test findings 
should be clearly reported to allow for 
proper evaluation of the cervical spine 
disability under both the old and the new 
versions of Diagnostic Code 5293.  

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case showing consideration of the claim 
under all applicable laws and 
regulations, to include both the old and 
new versions of Diagnostic Code 5293.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




